Forest Reserves — Rental Costs — School Districts When any school district, whether or not contiguous to a Federal Forest Reserve, is annexed to a school district which is contiguous to said Forest Reserve, the rentals treated within 62 O.S. 326 [62-326] (1961), should be apportioned to the annexing school district based on the total population of both former school districts.  The Attorney General has had under consideration your request for an opinion of March 28, 1969, wherein you posed the following question: "When any school district, whether contiguous to a Federal Forest Reserve or not, is annexed to a school district which is contiguous to said Forest Reserve, should the rentals be apportioned to the annexing school district based on the total scholastic population of both former districts in accordance with 70 O.S. 10-4 [70-10-4] (1961)?" Title 62 O.S. 326 [62-326] (1961), in pertinent part provides: "From and after the passage of this Act, each County Treasurer of this State shall, out of any funds now on hand and any funds hereinafter received by him from the United States Government as said County's share of the rentals from Forest Reserves located therein, immediately apportion same as follows: "1st. Twenty-five per centum of all money now on hand and hereinafter received to be prorated and apportioned among the various school districts of said counties situated and located contiguous to such Forest Reserves, according to the scholastic population thereof; . . . ." Title 70 O.S. 7-1 [70-7-1], provides in pertinent part: "The territory comprising all or part of a school district may be annexed to an adjacent school district, . . . when approved at an annexation election called and conducted by the county superintendent of schools in pursuance of a petition for annexation signed by a majority of the school district electors in the territory proposed to be annexed, . . . If the annexation is approved, as hereinbefore provided, the County Superintendent of Schools shall, within five (5) days after such election, make an order declaring the annexation as requested in the petition for annexation, but the annexation shall not become effective until the time for filing an appeal, as hereinafter provided, has expired. . . ." Once an annexation has been approved by the electors of the district, the order of annexation made and the time for filing an appeal has expired, the annexing district and the annexed portion or the annexed district become one school district. The entire school district then becomes contiguous to a Federal Forest Reserve and the rentals from the Forest Reserve should be apportioned on the total scholastic population of the newly formed district comprising the annexing district and the annexed district.  It is, therefore, the opinion of the Attorney General that your question be answered as follows: When any school district, whether or not contiguous to a Federal Forest Reserve, is annexed to a school district which is contiguous to said Forest Reserve, the rentals treated within 62 O.S. 326 [62-326] (1961), should be apportioned to the annexing school district based on the total population of both former school districts.  (W. J. Monroe)